DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 16/405,420 filed on  May 7, 2019 in which claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 2016/0016585 A1).
	In regard to claim 1, Park discloses an apparatus for controlling autonomous driving of a vehicle, the apparatus comprising:
a communication device configured to receive a first determination value, which is calculated based on information obtained as surroundings of a subject vehicle are sensed, from a surrounding vehicle (see at least [0033]) or configured to receive a second determination value from a server;

(see at least abstract, [0035], [0055],  [0012], [0013], [0010], [0003], [0072] and Figs. 1, 4); and a controller configured to:
 	calculate a third determination value based on the information sensed by the sensor(see at least abstract, [0035], [0055],  [0012], [0013], [0010], [0003], [0072] and Figs. 1, 4);
 	calculate a final determination value based on at least one of the first determination value and the second determination value and the third determination value(see at least abstract, [0035], [0055],  [0012], [0013], [0010], [0003], [0072] and Figs. 1, 4); and
 	control the autonomous driving of the subject vehicle based on the final determination value(see at least abstract, [0035], [0055],  [0012], [0013], [0010], [0003], [0072] and Figs. 1, 4).

As to claim 11, it is method claim that recites substantially the same limitations as the apparatus claim 1.   As such, claim 11 is rejected for substantially the same reasons given for claim 1 above and are incorporated herein.

Allowable Subject Matter
5.	Claims 2-10 and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claims 2 and 12, the prior art of record fails to disclose:

 adjust subject-vehicle reliability and surrounding-vehicle reliability by using the final determination value calculated based on the first determination value and the third determination value; and
control the autonomous driving based on the adjusted subject-vehicle reliability and the adjusted surrounding-vehicle reliability.”

 	In regard to claims 3-10 and 13-20, the prior art of record fails to disclose:
“herein the controller is configured to:
adjust subject-vehicle reliability and another-vehicle reliability by using the final determination value calculated based on the second determination value and the third determination value; and
control the autonomous driving based on the adjusted subject-vehicle reliability and the adjusted another-vehicle reliability.”

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references Shin et al. (US 2016/0297436) and Xu et al. (US 2020/0027333) define general state in the art but not relevant to this invention. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black, can be reached at 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661